Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 1 of 21 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                 CASE NO. _________________

MDH GLOBAL, LLC,

       Plaintiff,                                             CLASS ACTION

v.                                                            JURY DEMAND

CERTAIN UNDERWRITERS AT LLOYD’S
LONDON, UNDERWRITERS AT
LLOYD’S LONDON KNOWN AS
SYNDICATE XLC 2003, CNP 4444,
NVA 2007, ARG 2121, and ASC 1414, and
HDI GLOBAL SPECIALTY SE,

       Defendants.

___________________________________/

                                    CLASS ACTION COMPLAINT

       Plaintiff MDH GLOBAL, LLC (“MDH Global” or “Plaintiff”), on behalf of itself and all

others similarly situated, states as follows for its Complaint against Defendants Certain

Underwriters at Lloyd’s London (“Underwriters”); Underwriters at Lloyd’s London known as

Syndicate XLC 2003, CNP 4444, NVA 2007, ARG 2121, and ASC 1414 (“Syndicate”), and HDI

Global Specialty SE (“HDI Global”) (together, “Defendants”):

                                        INTRODUCTION

       1.      This is a class action brought by Plaintiff MDH Global against Defendants related

to insurance policies that insure Plaintiff’s properties, business operations, and potential liability

in connection with Plaintiff’s business operations. These insurance policies include Business

Income coverage, Extra Expense coverage, and coverage for loss due to the actions of a Civil

Authority, and contains no relevant virus exclusion.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 2 of 21 PageID: 2




        2.      Plaintiff is a small business that purchased Defendants’ insurance policy and made

premium payments for a policy that, in the event of a catastrophe requiring a shutdown of business

operations, would require Defendants to honor their contractual obligation to provide coverage. In

March 2020, such a catastrophe took place when Plaintiff was forced to close its digital marketing

businesses due to the COVID-19 pandemic. All across the country, including in North Carolina

and New Jersey, government authorities issued closure orders to businesses, including the

businesses operated by MDH Global, in an effort to stop the rapid spread of the deadly COVID-

19 virus. Orders from Civil Authorities requiring businesses to close have resulted in massive

losses to businesses throughout the country. As a result, many insureds, including Plaintiff, filed

claims for Business Income coverage, Extra Expense coverage, and coverage for losses due to the

actions of a Civil Authority.

        3.      In response to the business interruption claims filed by Plaintiff and thousands of

other class members resulting from the COVID-19 pandemic, Defendants have systematically

denied and continue to deny and refuse to provide payment for insurance claims for coverage for

similar losses and expenses by insureds holding policies that are, in all material respects, identical.

Defendants’ decision to not provide coverage and/or their decision to refuse to pay claims under

the common policy forms issued to Plaintiff and the putative class members constitutes a breach

of contract and provides them with the right to seek a declaratory judgment pursuant to 28 U.S.C.

§ 2201(a) on behalf of itself and the class members establishing that they are entitled to receive

the benefit of the insurance coverage it purchased and for indemnification of the businesses losses

it has sustained.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 3 of 21 PageID: 3




                               PARTIES, JURISDICTION AND VENUE

       4.      Plaintiff MDH Global is a limited liability company organized under Nevada law

with its principal place of business located at 1513 Gilder Court, Kill Devil Hills, North Carolina

27948. MDH Global operates a vacation rental company. One or more of the members of MDH

Global are citizens of North Carolina.

       5.      Defendant Underwriters at Lloyd’s London is composed of syndicates of individual

underwriters that share respective and several liability under an insurance policy. Underwriters at

Lloyd’s London is, in turn, comprised of entities known as “Names,” which underwrite insurance

in a market known as Lloyd’s of London. Each “Name” and syndicate is organized under the laws

of the United Kingdom and is located in and has its principal place of business in England. Upon

information and belief, the liabilities under Plaintiff’s insurance policy are shared among a

syndicate of underwriters identified by a pseudonym and respective allocation of liability: XLC

2003 (37.89%); CNP 4444 (15.10%); NVA 2007 (12.81%); ARG 2121 (10.61%); and ASC 1414

(8.49%). The remaining 15.10 of liability is shared by HDI Global Specialty SE.

       6.      Defendant HDI Global Specialty SE is a European society company organized

under the laws of Germany, with its principal place of business in Germany. HDI Global is a

wholly owned subsidiary of Talanx AG, a publicly traded company organized under the laws of

Germany, with its principal place of business in Germany. At all times material, HDI Global,

Talanx AG, and other Talanx subsidiaries engaged in continuous and not isolated activity in the

United States and specifically in New Jersey, including but not limited to contracting to insure

property located in Florida.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 4 of 21 PageID: 4




        7.      Defendants are an insurance company engaged in the business of selling insurance

contracts to commercial entities such as Plaintiff in North Carolina and in all fifty states, including

in states like New Jersey, and including by and through its wholly-owned subsidiaries.

        8.      At all times material, Defendants engaged in substantial and not isolated activity

on a continuous and systematic basis in the state of New Jersey by issuing and selling insurance

policies in New Jersey and by contracting to insure property located in New Jersey.

        9.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332(a) because it involves citizens of different states and the amount in controversy exceeds

$75,000.

        10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) because there

is diversity between Defendants and at least one member of each class; there are more than one

hundred members of each class; and the amount in controversy exceeds $5,000,000 exclusive of

interest and costs. This Court also has subject matter jurisdiction under 28 U.S.C. §§ 2201 and

2202 and is authorized to grant declaratory relief under these statutes.

        11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and/or omissions giving rise to the claim occurred in this district

and/or a substantial party of the property that is the subject of the action is situated in this district.

        12.     This Court has personal jurisdiction over Defendants because Plaintiff’s claims

arise out of, among other things, Defendants conducting, engaging in, and/or carrying on business

in New Jersey; Defendants breaching a contract in this state by failing to perform acts required by

contract to be performed in this state; and Defendants contracting to insure property in New Jersey.

Defendants also purposefully availed themselves of the opportunity of conducting activities in the

state of New Jersey by marketing their insurance policies and services within the state, and
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 5 of 21 PageID: 5




intentionally developing relationships with brokers, agents, and customers within the state to

insure property within the state, all of which resulted in the policy at issue in this action.

                                    FACTUAL BACKGROUND

   A. Insurance Coverage

       13.     On or about February 4, 2020, MDH Global renewed the Policy, a property

insurance policy issued and underwritten by Defendants. The insured premises under the policy is

209 East Hayman Boulevard, Kill Devil Hills, NC 27948. A copy of the MDH Global Policy is

attached as Exhibit A.

       14.     The Policy uses standard common forms that contain the same and/or substantially

similar provisions at issue in this action as those issued by Defendants to the members of the

putative class as defined herein.

       15.     The Policy is an all-risk insurance policy. In an all-risk insurance policy, all risks

of loss are covered unless they are specifically excluded.

       16.     In accordance with the all-risk nature of the Policy, Defendants agreed to pay for

all losses caused by a “Covered Cause of Loss,” defined as “Risks of Direct Physical Loss, unless

the loss is excluded under the Policy.”

       17.     One type of coverage provided by the Policy is for loss of business income, often

called business interruption insurance. This coverage is specifically provided for in a section of

the Policy titled “Vacation Rental Business Income Coverage.”

       18.     Pursuant to this Form, Defendants promised to pay for “Loss of Business Income”

caused by a Covered Cause of Loss. Specifically, Defendants promised to pay for the loss of

Business Income sustained due to the necessary “suspension” of the insured’s “operations” during

the “period of restoration.”
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 6 of 21 PageID: 6




       19.     The Policy defines “Business Income” as “the gross revenue from overnight and

event rental of the property listed in the declaration that would have been earned or incurred if no

physical loss had occurred less any expenses that did not continue due to the suspension of your

operation.”

       20.      “Period of Restoration” means the period of time that:

                   a. Begins with the date of direct physical loss caused by or resulting from any

                       Covered Cause of Loss at the described premises; and

                   b. Ends on the date by which the property at the described premises should

                       have been repaired, rebuilt or replaced with all due reasonable speed of and

                       similar quality.

       21.     Additionally, under the Policy, Defendants also promised to cover “Extended

Business Income.” This coverage requires Defendants to pay for loss of business income beyond

the Period of Restoration under certain conditions.

       22.     The Policy also provides a coverage for extra expenses in a section titled “Extra

Expense.” Pursuant to this section of the Policy, Defendants promised to pay for “necessary

expenses that you would have not incurred if there had been no direct physical loss to property at

the described premises, including personal property in the open (or in a vehicle) within 100 feet,

caused by or resulting from a Covered Cause of Loss.”

       23.     The Policy also provides “Civil Authority” coverage for “the actual loss of

‘Business Income’ you sustain and necessary Extra Expense caused by action of civil authority

that prohibits access to the described premises due to direct physical loss to property, other than at

the described premises, caused by or resulting from any Covered Cause of Loss. This coverage

will apply for a period of up to 90 consecutive days from the date of that action.”
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 7 of 21 PageID: 7




        24.    The Civil Authority coverage is an independent basis for business interruption

coverage that can be triggered even when the standard business interruption coverage is not.

        25.    Plaintiff’s Policy does not contain any exclusion that would apply to allow Defendants

to deny coverage for losses caused by the interruption of Plaintiff’s business and the actions of civil

authorities.

        26.    The Policy does not contain any exclusion which would apply to allow Defendants

to completely deny coverage for losses caused by COVID-19 and related actions of civil

authorities taken in response to COVID-19.

        27.    Because the Policy is an all-risk policy and does not exclude Plaintiff’s losses,

Plaintiff’s losses are covered up to the applicable limits of insurance.

    B. The COVID-19 Pandemic

        28.    COVID-19 is a novel coronavirus that originated in Wuhan, China at the end of

2019 and rapidly spread around the world, infecting millions of people, including over 2.15 million

Americans. Over 118,000 Americans have died due to COVID-19.

        29.    COVID-19 is a physical substance that can cause lethal illness. COVID-19 can be

present outside the body in viral fluid particles. COVID-19 is highly contagious and easily

communicable through droplets in the air and on surfaces.

        30.    The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. Contamination of the Insured Property

would be a direct physical loss requiring remediation to clean the surfaces within the Insured

Property.

        31.    COVID-19 remains capable of being transmitted on a variety of inert physical

surfaces for various periods of time. For example, reports issued by the National Institute of Health

(“NIH”) indicates that COVID-19 remains stable and transmittable in airborne aerosols for up to
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 8 of 21 PageID: 8




three hours, on copper for up to four hours, on cardboard for up to 24 hours, and on plastic and

stainless steel for up to two to three days. Moreover, the COVID-19 pandemic has been

exacerbated by the fact that the virus physically infects and stays on surfaces of some objects or

materials for up to 28 days.

       32.     The Center for Disease Control (“CDC”) has issued guidance recommending

people not to gather in groups larger than 10. Pursuant to CDC guidelines, people face increased

danger of contracting COVID-19 in places where people congregate and are in close proximity to

one another, and especially in indoor environments.

       33.     COVID-19 has been transmitted in a variety of ways, including transmission (a) by

way of human contract with surfaces and items of physical property; (b) by human to human

contact and interaction, including places like bars and restaurants, retail stores, and hair and beauty

salons, and the like; and (c) through airborne particles emitted into the air and even recirculated

through air conditioning units.

       34.     The presence of COVID-19 particles renders physical property unsafe and impairs

its value, usefulness, and/or normal function, causing direct physical harm to property and

resulting in direct physical loss and physical damage to property.

       35.     The presence of COVID-19 particles and/or the presence of persons infected with

COVID-19 or carrying COVID-19 particles at premises renders the premises unsafe, thereby

impairing the premises’ value, usefulness, and/or normal function, and resulting in direct physical

loss to and of the premises and property.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 9 of 21 PageID: 9




   C. The Covered Cause of Loss

       36.     The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including civil

authorities with jurisdiction over Plaintiff’s business (the “Closure Orders”).

       37.     As of the date this Complaint is filed, North Carolina had over 65,000 total positive

cases of COVID-19, and over 1,360 deaths.

       38.     In response to the public health emergency caused by the COVID-19 pandemic,

civil authorities across the United States, including the civil authorities with jurisdiction over

Plaintiff in North Carolina, have issued Closure Orders restricting and prohibiting access to

Plaintiff’s insured property and the insured properties of other putative class members.

       39.     In North Carolina, Governor Cooper issued a “Stay At Home” order on March 29,

2020, which required all non-essential businesses to close, including Plaintiff’s.

       40.     State courts within the Third Circuit have already agreed with Plaintiff’s position

that physical loss and damage exists resulting in coverage here. See Friends of DeVito, et. al v.

Wolf, No. 68 MM 2020 (Pa. April 13, 2020). Furthermore, orders issued in states such as New

York, Colorado, Washington, Indiana, New Mexico, North Carolina, Missouri, and Illinois have

all recognized that COVID-19 poses a specific threat to property and can cause property loss and

damage.

       41.     The Closure Orders issued by North Carolina authorities covering North Carolina

non-essential businesses (such as Plaintiff’s) are similar to Closure Orders that have been issued

nationwide by state and local civil authorities.

       42.     The presence of COVID-19 caused direct physical loss of and/or damage to the

Insured Property under the Policy by, among other things, damaging the property, denying access
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 10 of 21 PageID: 10




to the property, preventing customers and patients from physically occupying the property, causing

the property to be physically uninhabitable by customers and patients, causing its function to be

nearly eliminated or destroyed, and/or causing a suspension of business operations on the premises.

       43.     The Closure Orders of civil authorities prohibited access to Plaintiff and other class

members’ Insured Properties, and the areas immediately surrounding the Insured Properties, in

response to dangerous physical conditions resulting from a covered cause of loss.

       44.     As a result of the presence of COVID-19 and the Closure Orders, Plaintiff and other

class members sustained a suspension of business operations, sustained losses of business income,

and incurred extra expenses.

       45.     Plaintiff’s losses and expenses have continued through the date of filing this action.

       46.     Plaintiff’s losses and expenses are not excluded from coverage under the Policy.

Because the Policy is an all-risk policy and Plaintiff has complied with its contractual obligations,

Plaintiff is entitled to payment for these losses and expenses.

       47.     Consistent with the terms and procedures of the Policy, Plaintiff submitted a claim

for loss to Defendants under the Policy due to the presence of COVID-19 and the shutdown Civil

Authority orders.

       48.     In violation of the Policy’s plain language and their own contractual obligations,

Defendants denied Plaintiff’s claim and refuse to pay for Plaintiff’s losses and expenses.

                               CLASS ACTION ALLEGATIONS

       49.     Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated. This action satisfies the numerosity, commonality, typicality, adequacy, predominance,

and superiority requirements of those provisions.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 11 of 21 PageID: 11




        50.      Plaintiff seeks to represent nationwide classes defined as:

              a. All persons and entities with Vacation Rental Business Income coverage under a

                 property insurance policy issued by Defendants that suffered a suspension of

                 business due to COVID-19 at the premises covered by the business income

                 coverage (the “Business Income Declaratory Judgment Class”).

              b. All persons and entities with Vacation Rental Civil Authority coverage under a

                 property insurance policy issued by Defendants that suffered loss of Business

                 Income and/or Extra Expense caused by a Closure Order (the “Civil Authority

                 Declaratory Judgment Class”).

              c. All persons and entities with Vacation Rental Extra Expense coverage under a

                 property insurance policy issued by Defendants that sought to minimize the

                 suspension of business in connection with COVID-19 at the premises covered by

                 their property insurance policy (the “Extra Expense Declaratory Judgment Class”).

        51.      Excluded from each defined Class are Defendants and any of their members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental

entities; and the Court staff assigned to this case and their immediate family members. Plaintiff

reserves the right to modify or amend each of the Class definitions, as appropriate, during the

course of this litigation.

        52.      This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        53.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class Members is impracticable. While

Plaintiff is informed and believes that there are thousands of members of each Class, the precise
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 12 of 21 PageID: 12




number of Class Members is unknown to Plaintiff but may be ascertained from Defendants’ books

and records. Class Members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

       54.      Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class Members, including, without limitation:

             a. Defendants issued all-risk policies to the members of the Class in exchange for

                payment of premiums by the Class Members;

             b. whether the Class suffered a covered loss based on the common policies issued to

                members of the Class;

             c. whether Defendants wrongfully denied all claims based on COVID-19;

             d. whether Defendants’ Business Income coverage applies to a suspension of business

                caused by COVID-19;

             e. whether Defendants’ Civil Authority coverage applies to a loss of Business Income

                caused by the orders of state governors requiring the suspension of business as a

                result of COVID-19;

             f. whether Defendants’ Extra Expense coverage applies to efforts to minimize a loss

                caused by COVID-19;

             g. whether Defendants have breached their contracts of insurance through a blanket

                denial of all claims based on business interruption, income loss or closures related

                to COVID-19 and the related closures; and
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 13 of 21 PageID: 13




             h. whether Plaintiff and the class are entitled to an award of reasonable attorney fees,

                interest and costs.

       55.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class Members’ claims because Plaintiff and the other Class Members are all

similarly affected by Defendants’ refusal to pay under their Business Income, Civil Authority, and

Extra Expense coverages. Plaintiff’s claims are based upon the same legal theories as those of the

other Class Members. Plaintiff and the other Class Members sustained damages as a direct and

proximate result of the same wrongful practices in which Defendants engaged.

       56.      Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because its interests do not conflict with the interests

of the other Class Members who it seeks to represent, Plaintiff has retained counsel competent and

experienced in complex class action litigation, including successfully litigating class action cases

similar to this one, where insurers breached contracts with insureds by failing to pay the amounts

owed under their policies, and Plaintiff intends to prosecute this action vigorously. The interests

of the above-defined Classes will be fairly and adequately protected by Plaintiff and their counsel.

       57.      Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiff seeks class-

wide adjudication as to the interpretation, and resultant scope, of Defendants’ Business Income,

Civil Authority, and Extra Expense coverages. The prosecution of separate actions by individual

members of the Classes would create an immediate risk of inconsistent or varying adjudications

that would establish incompatible standards of conduct for the Defendants. Moreover, the

adjudications sought by Plaintiff could, as a practical matter, substantially impair or impede the

ability of other Class Members, who are not parties to this action, to protect their interests.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 14 of 21 PageID: 14




       58.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendants acted or refused to act on grounds generally applicable to Plaintiff and the other Class

Members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class Members.

       59.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                       COUNT I
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       60.     Plaintiff repeats and realleges Paragraphs 1-59 as if fully set forth herein.

       61.     Plaintiff brings this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       62.     Plaintiff’s policy with Defendants, as well as those of the other Business Income

Declaratory Judgment Class Members, are contracts under which Defendants were paid premiums

in exchange for its promise to pay Plaintiff and the other Business Income Declaratory Judgment

Class Members’ losses for claims covered by the policy.

       63.     Plaintiff and the other Business Income Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 15 of 21 PageID: 15




by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

other Business Income Declaratory Judgment Class Members are entitled.

       64.      Defendants have denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       65.      An actual case or controversy exists regarding Plaintiff and the other Business

Income Declaratory Judgment Class Members’ rights and Defendants’ obligations under the

policies to reimburse Plaintiff for the full amount of Business Income losses incurred by Plaintiff

and the other Business Income Declaratory Judgment Class Members in connection with

suspension of their businesses stemming from the COVID-19 pandemic.

       66.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Business Income Declaratory Judgment Class Members’

                Business Income losses incurred in connection with the Closure Orders and the

                necessary interruption of their businesses stemming from the COVID-19 pandemic

                are insured losses under their policies; and

             b. Defendants are obligated to pay Plaintiff and the other Business Income

                Declaratory Judgment Class Members for the full amount of the Business Income

                losses incurred and to be incurred in connection with the Closure Orders during the

                relevant time period and the necessary interruption of their businesses stemming

                from the COVID-19 pandemic.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 16 of 21 PageID: 16




                                       COUNT II
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

       67.    Plaintiff repeats and realleges Paragraphs 1-59 as if fully set forth herein.

       68.    Plaintiff brings this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

       69.    Plaintiff’s insurance policy with Defendants, as well as those of the other Civil

Authority Declaratory Judgment Class Members, are contracts under which Defendants were paid

premiums in exchange for their promise to pay Plaintiff and the other Civil Authority Declaratory

Judgment Class Members’ losses for claims covered by the policy.

       70.    Plaintiff and the other Civil Authority Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

other Class Members are entitled.

       71.    Defendants have denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       72.    An actual case or controversy exists regarding Plaintiff and the other Civil

Authority Declaratory Judgment Class Members’ rights and Defendants’ obligations under the

policies to reimburse Plaintiff and the other Civil Authority Declaratory Judgment Class Members

for the full amount of covered Civil Authority losses incurred by Plaintiff and the other Civil
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 17 of 21 PageID: 17




Authority Declaratory Judgment Class Members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       73.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Civil Authority Declaratory Judgment Class Members’ Civil

                Authority losses incurred in connection with the Closure Orders and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic are

                insured losses under their policies; and

             b. Defendants are obligated to pay Plaintiff and the other Civil Authority Declaratory

                Judgment Class Members the full amount of the Civil Authority losses incurred and

                to be incurred in connection with the covered losses related to the Closure Orders

                and the necessary interruption of their businesses stemming from the COVID-19

                pandemic.

                                       COUNT III
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)

       74.      Plaintiff repeats and realleges Paragraphs 1-59 as if fully set forth herein.

       75.      Plaintiff brings this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

       76.      Plaintiff’s insurance policy with Defendants, as well as those of the other Extra

Expense Declaratory Judgment Class Members, are contracts under which Defendants were paid

premiums in exchange for their promise to pay Plaintiff and the other Extra Expense Declaratory

Judgment Class Members’ losses for claims covered by the policy.
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 18 of 21 PageID: 18




       77.      Plaintiff and the other Extra Expense Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

abrogated their insurance coverage obligations pursuant to the policies’ clear and unambiguous

terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

other Class Members are entitled.

       78.      Defendants have denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       79.      An actual case or controversy exists regarding Plaintiff and the other Extra Expense

Declaratory Judgment Class Members’ rights and Defendants’ obligations under the policies to

reimburse Plaintiff and the other Extra Expense Declaratory Judgment Class Members for the full

amount of Extra Expense losses incurred by Plaintiff in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       80.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Extra Expense Declaratory Judgment Class Members’ Extra

                Expense losses incurred in connection with the Closure Orders and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic are

                insured losses under their policies; and

             b. Defendants are obligated to pay Plaintiff and the other Extra Expense Declaratory

                Judgment Class Members for the full amount of the Extra Expense losses incurred

                and to be incurred in connection with the covered losses related to the Closure
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 19 of 21 PageID: 19




               Orders during the relevant time period and the necessary interruption of their

               businesses stemming from the COVID-19 pandemic.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class Members,

respectfully requests that the Court enter judgment in their favor and against Defendants as

follows:

       a. Entering an order certifying the proposed nationwide Classes, as requested herein,

           designating Plaintiff as Class representative, and appointing Plaintiff’s undersigned

           attorneys as Counsel for the Classes;

       b. Entering declaratory judgments on Counts I–III in favor of Plaintiff and the members

           of the Income Protection Declaratory Judgment Class, the Civil Authority Declaratory

           Judgment Class, and the Extra Expense Declaratory Judgment Class, as follows

             i.   Business Income, Civil Authority, and Extra Expense losses incurred in

                  connection with the Closure Orders and the necessary interruption of their

                  businesses stemming from the COVID-19 pandemic are insured losses under

                  their policies; and

            ii.   Defendants are obligated to pay for the full amount of the Business Income,

                  Civil Authority, and Extra Expense losses incurred and to be incurred related to

                  COVID-19, the Closure Orders and the necessary interruption of their

                  businesses stemming from the COVID-19 pandemic.

       c. Ordering Defendants to pay both pre- and post-judgment interest on any amounts

           awarded;

       d. Ordering Defendants to pay attorneys’ fees and costs of suit; and
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 20 of 21 PageID: 20




       e. Ordering such other and further relief as may be just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: July 2, 2020                           Respectfully submitted,

                                              By: /s/ Lawrence E. Bathgate, II
                                              Lawrence E. Bathgate, II, Esq.
                                              Fed ID No. LB-7387
                                              lbathgate@bathweg.com
                                              John J. Reilly, Esq.
                                              Fed ID No. JR-0402
                                              jreilly@bathweg.com
                                              Ryan M. Farrell, Esq.
                                              Fed ID No. 276372018
                                              rfarrell@bathweg.com
                                              BATHGATE, WEGENER & WOLF, P.C.
                                              One Airport Road
                                              P.O. Box 2043
                                              Lakewood, New Jersey 08701
                                              Phone: (732) 363-0666

                                              Adam M. Moskowitz
                                              (Pro Hac Vice Admission Pending)
                                              Florida Bar No. 984280
                                              adam@moskowitz-law.com
                                              Adam A. Schwartzbaum
                                              (Pro Hac Vice Admission Pending)
                                              Florida Bar No. 93014
                                              adams@moskowitz-law.com
                                              Howard M. Bushman
                                              (Pro Hac Vice Admission Pending)
                                              Florida Bar No. 0364230
                                              howard@moskowitz-law.com
                                              THE MOSKOWITZ LAW FIRM, PLLC
                                              2 Alhambra Plaza, Suite 601
                                              Coral Gables, FL 33134
                                              Telephone: (305) 740-1423

                                              William F. “Chip” Merlin, Jr.
                                              cmerlin@MerlinLawGroup.com
                                              New Jersey Bar No. 055182013
                                              Florida Bar No. 364721
                                              Michael Howard Moore
Case 3:20-cv-08214-BRM-ZNQ Document 1 Filed 07/02/20 Page 21 of 21 PageID: 21




                                   DC Bar No. 482356
                                   mmoore@merlinlawgroup.com
                                   (Pro Hac Vice Admission Pending)
                                   MERLIN LAW GROUP
                                   777 S. Harbour Island Blvd.,
                                   Suite 950
                                   Tampa, FL 33602
                                   Telephone: (813) 229-1000
                                   Facsimile: (813) 229-3692

                                   Rene M. Sigman
                                   Texas Bar No. 24037492
                                   rsigman@MerlinLawGroup.com
                                   (Pro Hac Vice Admission Pending)
                                   MERLIN LAW GROUP
                                   515 Post Oak Blvd
                                   Suite 510
                                   Houston, Texas 77027
                                   Tel: (713) 626-8880
                                   Fax: (713) 626-8881

                                   Christina Phillips
                                   Illinois Bar No. 6287091
                                   cphillips@merlinlawgroup.com
                                   (Pro Hac Vice Admission Pending)
                                   MERLIN LAW GROUP
                                   181 West Madison
                                   Suite 3475
                                   Chicago, Illinois 60602
                                   Tel: (312) 260-0806
                                   Fax: (312) 260-0808
